Citation Nr: 1317161	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  08-38 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased disability evaluation for a postoperative fusion cervical spine fracture/dislocation (cervical spine disability), rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran had active service from October 1986 to October 1987.  


This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the Winston-Salem, North Carolina Regional Office (RO).  

In August 2012, the Board remanded the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2013, the Veteran, through his representative, submitted letters from a chiropractor, a physical therapist, and a co-worker related to the Veteran's cervical spine disability.  The letters from the chiropractor and physical therapist made reference to the results of cervical spine range of motion testing conducted by the physical therapist.  In a letter dated in April 2013, the Veteran expressly stated that he did not waive his right to have the RO review the evidence in the first instance.  A remand is therefore required.  See 38 C.F.R. § 20.1304(c) (2012).

Lastly, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain relevant records for the Veteran from the VA Medical Centers in Asheville dated since October 2012 and in Salisbury dated since August 2012.  

2.  Ask the Veteran to identify any other medical providers who have treated him for cervical spine problems since February 2006.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of any related medical records.  

3.  After the development requested above has been accomplished, together with any additional development as may become indicated after reviewing the additional records, the claim should be re-adjudicated.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


